Mr. Justice Holdom delivered the opinion of the court. 4. Street railroads, § 63*—what is effect of stireet obstructions as to duty of motorman. The fact that there are obstructions in a street occasioned by the construction of a building does not operate to change the place of crossing for pedestrians from the crosswalk to the middle of the block, or to impose a duty on the servants of a street car company to anticipate that pedestrians would suddenly cross the street in the middle of the block. 5. Street railroads, § 73*—when failure to sound gong not negligent. No negligence can be imputed to a street car motorman as a matter of law in not sounding the gong or arresting the speed of the car in the middle of the block. 6. Street railroads, § 66*—when duty of motorman discharged after discovery of peril. In an action to recover for personal injuries sustained as a result of being struck by defendant’s street car, where defendant’s motorman was not running at an excessive rate of speed, there can be no liability- where all things possible to be done were done by the motorman to avoid the accident, the environment of the parties considered. 7. Appeal- and error, § 1778*—when Appellate Court m,ay reverse with finding of fact. The Appellate Court on review is not restrained, as is the trial court, from determining the probative force of the evidence, and may reverse a judgment with a finding of fact when in its opinion the evidence fails to sustain such judgment.